          21-10082-jlg Doc 9-5 Filed 01/24/21 Entered 01/24/21 19:28:30 Exhibit D to
                      Nisselson Declaration - Service provider Emails Pg 1 of 5




From: "Smith, Cory" <cory.smith@firstinsurancefunding.com>
Date: January 21, 2021 at 4:16:20 PM EST
To: "Nisselson, Alan" <anisselson@windelsmarx.com>
Subject: 900‐93392199 ‐ NDIP Quarters Properties USA Inc



       Good Afternoon
       We are reaching out to you for the above account
       We have a few questions…
       Is the insured still looking to keep overage in place?
       If so are they planning on paying the 1/27/21 due date
       Thanks

       Cory A. Smith
       Team Lead, Asset Management
       cory.smith@firstinsurancefunding.com
       847-572-4642




       Chat with our service teams during business hours when you are logged into FIRST InSite
       Everyone at FIRST Insurance Funding wishes you, your family, and your teammates the best
       during this challenging time. Our teams have made a successful transition to working from
       home and we are open normal business hours, from 7 a.m.-7 p.m. CST Monday-Friday. We
       have tools to help you offer premium finance remotely to your clients – including e-Complete,
       our easy electronic loan process. Stay strong and healthy!
       My work hours are 7am to 4pm




       CONFIDENTIALITY NOTICE: The content of this message and any files transmitted with it is
       a confidential and proprietary business communication, which is solely for the use of the
       intended recipient(s). Any use, distribution, duplication or disclosure by any other person or
       entity is strictly prohibited. If you are not an intended recipient or this has been received in error,
       please notify the sender and immediately delete all copies of this communication.




                                                          1
            21-10082-jlg Doc 9-5 Filed 01/24/21 Entered 01/24/21 19:28:30 Exhibit D to
                        Nisselson Declaration - Service provider Emails Pg 2 of 5




Attachments:                      0.jpg; image001.png; BOSTONTEXTILEINVOICE.pdf; BOSTONTEXTILEINVOICE.pdf;
                                  BOSTONTEXTILEINVOICE.pdf; BOSTONTEXTILEINVOICE.pdf;
                                  BOSTONTEXTILEINVOICE.pdf; FW: Quarters Group - Announcement


From: Boston Textile Accounting <accounting@bostontextile.com>
Date: January 21, 2021 at 1:35:34 PM EST
To: "Nisselson, Alan" <anisselson@windelsmarx.com>
Cc: Brendan Butler <bbutler@bostontextile.com>, David Leahy Jr <leahy@bostontextile.com>
Subject: Medici Open Invoices




Good Morning:

It has come to our attention the Medici LLC has filed for Chapter 7 bankruptcy.

As instructed in the email I have attached the 5 open invoices on their account totaling $2,131.18.

Thank you

Richard Petrosino, Jr.
Controller
Boston Textile Company, Inc.

p: 800.595.3249 x18
f: 617.479.2193
w: www.bostontextile.com




                                                            1
                 21-10082-jlg Doc 9-5 Filed 01/24/21 Entered 01/24/21 19:28:30 Exhibit D to
                             Nisselson Declaration - Service provider Emails Pg 3 of 5




Attachments:                                          0.jpg; image003.jpg; Invoice_2142403.PDF; Invoice_2142381.PDF; Invoice_2142379.PDF;
                                                      Invoice_2142380.PDF; Invoice_2140422.PDF; Invoice_2140423.PDF; Invoice_
                                                      2140424.PDF; Invoice_2144187.PDF; Invoice_2147110.PDF; Invoice_2147108.PDF


From: "Edson, Lauren" <Lauren.Edson@roedlusa.com>
Date: January 21, 2021 at 6:38:19 PM EST
To: "Nisselson, Alan" <anisselson@windelsmarx.com>
Cc: "Hock, Christian" <Christian.Hock@roedlusa.com>, Feifei Chen <feifei.chen@quarters.com>
Subject: Quarters Bankruptcy




Dear Mr. Nisselson,

I was instructed to reach out to you regarding outstanding invoices my firm has from Quarters Services USA LLC and
Quarter Properties USA Inc. Ms. Chen informed me today that all Quarters operating entities in the US filed for bankruptcy
this week. Could you please instruct as to next steps we might be able to take in order to collect on the attached
outstanding invoices?

Thank you,


LAUREN EDSON

ASSOCIATE PARTNER

CERTIFIED PUBLIC ACCOUNTANT



T         +1 312 857 1959
lauren.edson@roedlusa.com
www.roedl.us


Rödl & Partner
Rödl Langford de Kock LLP
Certified Public Accountants, Wirtschaftsprüfer, Steuerberater
55 West Monroe Street, Suite 2900
Chicago, IL 60603




RÖDL LANGFORD DE KOCK IS A MEMBER OF RÖDL & PARTNER INTERNATIONAL
Any tax and / or accounting advice contained herein is based on our understanding of the facts, assumptions we have been asked to make, and on the tax laws and / or accounting
principles in effect as of the date of this advice. No assurance is given that the conclusions would be the same if the facts or assumptions change, or are not as we understand them, or that
the tax laws and / or accounting principles will not change subsequent to the issuance of these conclusions. In addition, we do not undertake any continuing obligation to advise on future
changes in the tax laws and / or accounting principles, or of the impact on the conclusions herein. This message and any attachments may contain CONFIDENTIAL and legally protected
information. If you are not the addressee and an intended recipient, please do not read, copy, use or disclose this communication to others; also, please notify the sender by replying to this
message, and then delete it from your system. Thank you. Unverbindliche deutsche Übersetzung: Unsere Beratungsergebnisse auf den Gebieten des Steuerrechts und / oder der
Rechnungslegung beruhen auf unserem Verständnis des Sachverhalts, den Annahmen, die wir angewiesen waren, zugrunde zu legen, sowie dem zum Zeitpunkt unserer Beratung
geltenden Rechtsstand auf den Gebieten des Steuerrechts und / oder der Rechnungslegungsgrundsätze. Wir geben keine Zusicherung dafür, dass die Beratungsergebnisse auch dann
noch zutreffend sind, wenn sich der Sachverhalt oder die Annahmen ändern, diese nicht mehr unserem Verständnis entsprechen oder sich die Rechtslage im Nachgang zu unserer
Beratung ändert. Wir sind nicht verpflichtet, fortlaufend auf zukünftige Änderungen oder Entwicklungen des Steuerrechts bzw. der Rechnungslegungsgrundsätze oder deren Einfluss auf
                                                                                              1
                21-10082-jlg Doc 9-5 Filed 01/24/21 Entered 01/24/21 19:28:30 Exhibit D to
                            Nisselson Declaration - Service provider Emails Pg 4 of 5
unsere Beratungsergebnisse hinzuweisen. Diese Nachricht und etwaige Anhänge können vertrauliche und rechtlich geschützte Informationen enthalten. Sollten Sie nicht der für diese e-
mail bestimmte Adressat oder der vorgesehene Empfänger sein, so lesen, kopieren, benutzen oder verbreiten Sie diese Nachricht bitte nicht an Dritte; bitte benachrichtigen Sie den
Absender durch Beantworten dieser e-mail und löschen Sie diese anschließend bitte aus Ihrem System. Vielen Dank.




                                                                                          2
          21-10082-jlg Doc 9-5 Filed 01/24/21 Entered 01/24/21 19:28:30 Exhibit D to
                      Nisselson Declaration - Service provider Emails Pg 5 of 5




From: Sam Herzfeld <sherzfeld@safetyfacilityservices.com>
Date: January 21, 2021 at 9:51:16 PM EST
To: "Nisselson, Alan" <anisselson@windelsmarx.com>
Cc: Jesse Berland <jberland@safetyfacilityservices.com>
Subject: Quarters Chapter 7 ‐ Safety Facility Services


       Hi Alan,
       We were given your name as the appointed trustee for the Quarters liquidation. We are owed in excess
       of $74,000 as we have been doing business with Quarters since September and have never been paid to
       date. Please let me know how to proceed with getting a claim in here. Thank you.

       Sam




                                                            1
